Citation Nr: 1329831	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  11-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Competency to handle disbursement of funds.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that found the Veteran to be not competent to handle disbursement of funds. 

The Veteran testified before the RO's Decision Review Officer (DRO) in October 2009, and in March 2011 he testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  Transcripts of both hearings are of record.


FINDING OF FACT

The Veteran is not shown to lack the mental capacity to contract or to manage his own affairs, including disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of funds.  38 U.S.C.A. § 501(2002); 38 C.F.R. § 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board grants the Veteran's request to be found competent to manage his funds.  As this represents a complete grant of the benefits claimed, no discussion of VA's duty to notify and assist is necessary.

Applicable Legal Principles

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Rating agencies have sole authority to make official determinations of competency and incompetency for purposes of financial benefits.  Such determinations are final and binding on field stations for these purposes.  38 C.F.R. § 3.353(b)(1).

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination incompetency without a definite expression regarding the question by the responsible medical authorities. Considerations of medical opinions will be in accordance with the principles in paragraph (a) cited above.  Determinations relative to incompetency should be based on all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

Where a reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubts will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran is service-connected for diabetes mellitus, rated as 60 percent disabling.  The disability that has resulted in the instant contention of incompetency is the Veteran's nonservice-connected psychiatric disorder, which has been variously diagnosed as paranoid personality disorder (see VA treatment note in October 1994), adjustment disorder with anxious mood (see VA inpatient treatment records in November 1994 to January 1995), paranoid delusional disorder and mood disorder not otherwise specified (NOS) (see VA treatment note in March 2003), psychoses NOS, delusional disorder and schizophrenia (see VA treatment notes in June 2003), chronic paranoid schizophrenia (see June 2008 note from attending VA psychiatrist) and delusional disorder NOS (see VA examination in May 2009).

VA treatment records document that the Veteran has a long history of being homeless and living in VA domiciliary units, from which he was occasionally ejected for impulsive and/or manipulative behavior.  See VA social work note dated in May 1996 and see also VA psychiatric note dated in June 2003.

The Veteran's Global Assessment of Functioning (GAF) has ranged between 35 (June 2003) and 60 (May 2009).

The issue on appeal was initiated by a June 2008 recommendation by the Veteran's attending VA psychiatrist that the Veteran be deemed incompetent for the purpose of managing his VA money, due to chronic paranoid schizophrenia.  The psychiatrist stated the Veteran was cognitively unable to manage his money, that he could not maintain permanent housing, that he could not maintain satisfactory self-care and that he was vulnerable to victimization by others.

In December 2008 the Veteran submitted a Statement in Support of Claim objecting to the proposed finding of incompetence.  The Veteran asserted he was capable of managing his own money, as demonstrated by his payments for car, insurance, storage facility and rent; he also cited his ability to budget expenses such as food, gasoline, clothing and other items.  He denied needing any assistance in handling his monthly disability payments from VA.

The Veteran had a VA examination in May 2009, performed by a psychologist for the express purpose of determining whether the Veteran was competent to manage his own funds.  The examiner reviewed the claims file and all available medical records, and spent 90 minutes interviewing the Veteran.  The Veteran denied any psychiatric inpatient admissions, but the examiner noted the Veteran was documented to have had 11 psychiatric admissions since 2003, with 7 of those admissions during the period between March 2007 and June 2008.  The examiner noted that the Veteran was shown to be noncompliant with his psychiatric medications.  The Veteran explained that he did not believe himself to have a psychiatric problem and that he accordingly did not need treatment, but he continued to see his attending VA psychiatrist because this was a condition for his residence at the VA domicile.  

During examination the Veteran presented as guarded and paranoid, with suspicions about various government conspiracies.  The Veteran reported being able to maintain all activities of daily living, and on questioning he was able to recount how much money he received monthly from VA and how he spent those funds; he stated he preferred to pay cash rather than use a credit card, that he delivered payments in person because he did not trust the Postal Service, that he kept his money in an undisclosed "safe place" because he did not trust banks and that he paid bills by money order.  He stated he was currently up-to-date on his bills.  He declined to discuss what he had done with the large retroactive VA payment he received when he was determined to be unemployable; the examiner stated this was more likely consistent with the Veteran's paranoia and distrust than with inability to remember what had become of the money.

Mental status examination (MSE) showed the Veteran to be alert and oriented times three.  He sustained attention and concentration throughout the interview.  Thought content was varied, in that the Veteran was logical when discussing money but delusional about the government and his period of active service.  The Veteran was guarded and evasive, with paranoia evident.  Insight was lacking and judgment poor, especially in relation to the presence of a psychiatric disorder and the need for psychiatric treatment.  There was impairment of thought process but no impairment in communication.  The Veteran denied history of impulsive or reckless behavior, and the examiner was unable to find any such episodes in the record.  The Veteran was not acutely psychotic but did exhibit symptoms consistent with a thought disorder.

The examiner diagnosed delusional disorder NOS and assigned a current GAF score of 60.  The examiner stated an opinion that the information provided by the Veteran during clinical interview and by the medical record suggested the Veteran to be incompetent to adequately manage his finances.  As rationale, the examiner stated the Veteran was able to discuss his monthly income and expenses but remained noncompliant with his psychiatric treatment and unwilling to acknowledge his psychiatric diagnosis; the Veteran also had a extensive history of psychiatric hospitalizations, kept his money is a storage locker and had a history of financial mismanagement with inability to retain stable housing.  The examiner stated it is more likely than not the Veteran's symptoms would also interfere with his ability to manage his finances.  

The Veteran testified before the RO's DRO in October 2009 that his VA disability payments were previously paid into a bank account by direct deposit.  He admitted to being homeless but stated he was currently in the market for a home, although prices were very high.  He currently resided at the VA domiciliary, for which he paid $400.00 per month, which covered lodging, food, electricity and similar expenses.  Prior to moving into the VA domiciliary he had lived in a rented apartment that cost $420.00 per month, utilities and meals not included, so living at the VA domicile was more advantageous.  The Veteran stated he had no difficulty managing his monthly expenses, to include a credit card, but he declined to show receipts or statements because of privacy concerns.  The Veteran insisted during interview that he did not have a psychiatric problem.  

The Veteran was scheduled for another VA psychiatric evaluation in November 2010.  The designated examiner, a psychologist, reviewed the claims file and all available treatment records.  The examiner noted the Veteran had called her twice prior to the examination with questions such as how long she had been working for VA and how many examinations she had performed, which the examiner declined to discuss.  The Veteran presented for examination as angry and confrontational, with poor boundaries and inappropriate behavior.  The examination was not performed because the Veteran insisted on making a tape recording of the examination, which would have been a violation of the Health Insurance Portability and Accountability Act (HIPAA).  The Veteran declined examination if he was not allowed to make his own recording but asserted he would stay for examination if the examiner agreed in advance to find him competent.  The examiner explained she could not judge competency in advance without conducting a thorough examination, at which point the Veteran again refused examination and left the office.  

The Veteran testified before the Board in March 2011 that he had lived in an apartment complex for three years, but he moved out when the lease expired and moved into the VA domicile. He recently had to leave the VA domicile because his 100 percent evaluation rendered him ineligible for continued residence; he was currently living at a motel.  He testified that his VA fiduciary allotted him a certain portion of his monthly VA disability payment, and that a designated payee made his monthly car payment, his two monthly insurance payments and also paid his motel bill.  However, the Veteran himself made the payments on his one credit card.  The Veteran had been saving toward down payment on a house but eventually decided he would not be able to afford a house at current prices.  However, he had accomplished his goal to refinance his car at a more favorable rate, and he was conscientiously performing the required maintenance on the car to keep the warranty intact.  He also financed the purchase of a motorcycle and was making the required payments, as well as the required payments for a storage facility.         

On review of the evidence above, the Board finds the Veteran to be competent to manage his funds.

The Board acknowledges that two VA medical examiners (the Veteran's attending VA psychiatrist in June 2008 and a VA examining psychologist in May 2009) have stated opinions that the Veteran is not competent to manage his funds due to his ongoing psychiatric disorder.  These opinions are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

Per 38 C.F.R. § 3.353(c), there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  In that regard, the VA psychiatrist who initiated the finding of incompetency in June 2008 checked off boxes in a form letter recommending incompetency but provided no clinical rationale whatsoever for the recommendation.  The VA psychologist in May 2009 endorsed a finding of incompetency, but the clinical rationale provided by that psychologist is completely inconsistent with the findings of the MSE, in which the Veteran was shown to be logical when discussing money and able to discuss his monthly income and expenses; the psychologist also stated she could find nothing in the record indicating history of reckless or impulsive behavior.  The psychologist stated the Veteran had a "history of financial mismanagement" but this is not demonstrated by the record or otherwise explained.  Finally, the psychologist's finding of incompetency is inconsistent with her assignment of a GAF of 60, which indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

The Board also assigns a high probative value to the Veteran's testimony before the RO's DRO and before the Board.  During both of these hearings the Veteran appeared to be fully conversant with his income versus his regular expenses.  During both hearings he asserted that despite his aversion to banks and credit cards he has been able to meet his financial requirements (including car/motorcycle payments) and even to save money; this assertion is not contradicted by any objective evidence of record, to include the medical opinions cited above.

Where a reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubts will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also Gilbert, 1 Vet. App. 59, 54.  The evidence of record in this case raises such reasonable doubt at this time, and the appeal is accordingly resolved in favor of the Veteran.


ORDER

Competency to handle disbursement of funds is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


